
	
		One Hundred Twelfth Congress of the United States
		  of America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. CON. RES. 1
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 5, 2011
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Providing for a conditional recess or
		  adjournment of the Senate and an adjournment of the House of Representatives.
		  
	
	
		That (a) when the Senate adjourns or
			 recesses on any day from Wednesday, January 5, 2011, through Monday, January
			 10, 2011, on a motion offered pursuant to this concurrent resolution by its
			 Majority Leader or his designee, it stand adjourned or recessed until 10 a.m.
			 on Tuesday, January 25, 2011, or until the time of any reassembly pursuant to
			 section 2 of this concurrent resolution, whichever occurs first; and
			(b)when the House adjourns on the legislative
			 day of Wednesday, January 12, 2011, on a motion offered pursuant to this
			 concurrent resolution by its Majority Leader or his designee, it stand
			 adjourned until 2 p.m. on Tuesday, January 18, 2011, or until the time of any
			 reassembly pursuant to section 3 of this concurrent resolution, whichever
			 occurs first; and when the House adjourns on any legislative day from
			 Wednesday, January 26, 2011, through Friday, January 28, 2011, on a motion
			 offered pursuant to this concurrent resolution by its Majority Leader or his
			 designee, it stand adjourned until 2 p.m. on Tuesday, February 8, 2011, or
			 until the time of any reassembly pursuant to section 3 of this concurrent
			 resolution, whichever occurs first.
			2.(a)The Majority Leader of the Senate, or his
			 designee, after consultation with the Minority Leader of the Senate, or his
			 designee, shall notify the Members of the Senate to reassemble at such place
			 and time as he may designate if, in his opinion, the public interest shall
			 warrant it.
			(b)After reassembling pursuant to subsection
			 (a), when the Senate recesses or adjourns on a motion offered pursuant to this
			 subsection by its Majority Leader or his designee, the Senate shall again stand
			 recessed or adjourned pursuant to the first section of this concurrent
			 resolution.
			3.The Speaker or his designee, after
			 consultation with the Minority Leader of the House, shall notify Members of the
			 House to reassemble at such place and time as he may designate if, in his
			 opinion, the public interest shall warrant it.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
